Citation Nr: 0401563	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling, and on appeal from the initial grant of service 
connection.

3.  Entitlement to increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling, and on appeal from the initial grant of service 
connection.


WITNESS AT HEARING ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972, July 1972 to June 1977, December 1978 to December 1982, 
and October 1983 to November 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal regarding an increased rating for degenerative 
disc disease of the lumbar spine will be addressed in the 
remand portion of this document.


FINDINGS OF FACT

1.  In September 1996, the RO denied service connection for a 
left knee disability.

2.  Evidence submitted since the September 1996 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  The service-connected right knee disability is manifested 
by mild arthritis, pain and tenderness with flexion to 110 
degrees and extension to -2 degree without evidence of 
instability.


CONCLUSIONS OF LAW

1.  The additional evidence received since the September 1996 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2003).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are 
not relevant in this case.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

In this regard the veteran was notified of the VCAA and the 
requirements necessary to establish his claims in a letter 
from the RO, dated in July 2001 and in the statement of the 
case.  The July 2001 letter also informed him of what 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, service and 
VA medical records, and a VA medical examination report have 
been associated with the claims file.  The record shows the 
veteran has identified no other potential sources of relevant 
information in support of his claims, and there are no 
indications in the record of any outstanding evidence.  

The Board notes that the veteran's claims file was not 
available for review by the VA physicians that examined the 
veteran in March 2000 and in February 2002.  While the claims 
file was not available, the veteran reported his medical 
history, for the most part, accurately.  Further the VA 
examiner in February 2002 indicated that the veteran's VA 
chart and electronic records were reviewed, which also 
reflected the veteran's medical history.  After reviewing the 
record, the Board is satisfied that the requirements of the 
VCAA have been met.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, 
notwithstanding any violation by VA of those requirements, VA 
may make a decision on a claim before the expiration of that 
time period.  See Veterans Benefits Act of 2003, P.L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).

Factual Background

There were no knee problems noted on the November 1969 
enlistment examination.  Service medical records relate that 
the veteran was treated on several occasions for right knee 
complaints.  In regard to the left knee, service medical 
records show treatment for left knee degenerative joint 
disease in August 1988 and left knee pain in May 1990.  An 
MRI ruled out a Baker's cyst.

VA outpatient records dated in September 1995 show treatment 
for possible left knee chondromalacia.  

Post service medical records relate that the veteran received 
all of his treatment for the knees at a VA facility.  He 
underwent diagnostic arthroscopy of the right knee in 
February 1998, which revealed chondral defect of the 
trochlea, grade IV.  In June 1998, he was treated with 
antibiotics for inflammation in the area of the surgery site.  
In August 1998, the right knee was examined.  There was full 
range of motion.  There was tenderness to palpation over the 
patellar tendon.  The right knee was stable to varus/valgus 
stress.  The Lachman's test was negative.  The August 1998 
radiological study report notes that the knee is stable with 
mild patellofemoral osteoarthrosis.  There was a spur 
projecting from the superior aspect of the patella.  The 
diagnosis was right patellar tendonitis.  

An April 1999 rating action granted service connection for 
impairment of the right knee, effective March 1999.  A 10 
percent evaluation was assigned.  The 10 percent rating has 
remained in effect since that time.

The veteran was seen at a VA outpatient clinic from 1998 to 
October 2002 for various disorders, including his right knee.

A VA examination was conducted in March 2000.  It was noted 
that the claims file was unavailable.  The veteran reported 
his medical history and symptoms.  He reported stiffness, 
swelling, cramping, and pain 4 days out of 7.  He disclosed 
that at times, he felt that his right knee was about to give 
away.  He reported that he worked at a car rental company 
detailing cars, which involved a lot of bending, kneeling and 
standing.  He indicated that he would have to obtain another 
job because of his right knee impairment.  Further he was 
limited in his recreational pursuits.  He took Motrin 3 times 
daily.  On examination of the right knee, there was no 
swelling, redness, effusion or tenderness to palpation.  He 
had full range of motion on weight bearing.  There was no 
discomfort.  The drawer sign was negative and stable to 
valgus and varus.  Pain was noted on kneeling and squatting.  
The physician also examined the left knee, but no 
abnormalities were noted.  The diagnosis was degenerative 
joint disease right knee, symptomatic.  The March 2000 
radiological report noted mild degenerative joint disease.

A VA examination was conducted in February 2002.  At that 
time the veteran reported his medical history.  His symptoms 
included cramping, instability, tingling, pain and occasional 
swelling.  He took 500 mg. of Naproxen twice daily.  He 
reported flare-ups every 1-3 weeks that lasted an hour.  
During flare-ups he must sit.  He had no braces, crutches or 
cane for the knees.  There was no constitutional symptoms, 
dislocation or recurrent subluxation.  He worked for a 
security firm and had not missed work due to knee pain.  On 
examination, the range of motion for the right knee was 110 
degrees of flexion, -2 degrees of extension.  On passive 
motion, the range of motion was 108 degrees of flexion and -2 
degrees on extension.  There was tenderness to palpation to 
the right medial joint line and on the inteferolateral aspect 
of the right patella.  Patellar pain occurred with 
cephalocaudad patellar rocking.  There was fullness of the 
right popliteal fossa.  On palpation there was no Baker's 
cyst.  There was minimal tenderness in the left inferomedial 
left knee.  There was no anserine bursa tenderness.  There 
was no joint effusion.  Both knees were stable.  Bilateral 
upper and lower extremities strength were 5/5 and deep tendon 
reflexes were +3/3.  The gait was normal.  There was no 
ankylosis, limb length discrepancy, constitutional signs or 
prosthesis.  X-rays revealed minimal degenerative joint 
disease of the left knee.  There was no progression of the 
mild degenerative joint disease of the right knee.  The 
diagnoses were status post-arthroscopic debridement of the 
right knee and bilateral knee degenerative joint disease.

A hearing was held at the RO in October 2002.  The veteran 
reported his symptoms and his medical history.  He also 
contended that his service connected right knee disability 
affected his left knee to the extent that he now has left 
knee disability.  

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown 7 Vet. App. 439 (1995).  

As noted above, the evidence of record at the time of the 
September 1996 rating included service medical records, which 
show treatment for left knee degenerative joint disease in 
August 1988 and left knee pain with a Baker's cyst in May 
1990.  VA outpatient records dated in September 1995 show 
treatment for possible left knee chondromalacia.  

In September 1996, the RO determined that there was no 
evidence of in-service treatment or proof of chronic 
pathology.  The appellant was informed of that denial and of 
his appellate rights.  He did not appeal this decision.  
Accordingly, the September 1996 decision is final.  38 
U.S.C.A. § 7105.  However, the appellant may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The medical records received subsequent to the September 1996 
RO decision include February 2002 VA examination report, 
which discloses evidence of left knee degenerative joint 
disease.  The Board finds that these treatment records show 
for the first time a post service diagnosis of a chronic left 
knee disorder.  The Board concludes, therefore, that this 
evidence is new and material and the claim for service 
connection for a left knee disability is reopened.  

Increased rating for right knee disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. See 38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left knee claim, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  

Currently, the right knee disability is rated under 
Diagnostic Codes 5010 and 5257. 

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight a rating of 10 percent is 
provided.  When moderate a rating of 20 percent is provided.  
When severe, a rating of 30 percent is warranted.

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee. A 0 percent rating is 
warranted when leg extension is limited to 5 degrees. A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain exacerbated by prolonged standing or 
walking and difficulty in squatting and kneeling, such that 
he cannot exercise or play sports because of his knee.  

The recent VA examinations showed tenderness on palpation to 
the right knee.  However, flexion of the right knee was to 
110 degrees and extension was to  -2 degree.  Additionally, 
there was no evidence of warmth, redness, effusion, 
subluxation, or locking.  Although X-rays confirmed the 
presence of arthritis, the arthritis was described as mild.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The examination showed no 
loss of muscle strength or coordination.  In order to warrant 
a 20 percent rating there must be the equivalent of flexion 
to 30 degrees or extension to 10 degrees.  In view of the 
current range of motion findings the Board concludes that the 
degree of functional impairment due to pain as contemplated 
in the Deluca case is included in the current 10 percent 
rating.  Additionally, the recent VA examination showed no 
evidence of instability or subluxation of the right knee.  
Thus, a separate rating is not warranted under Diagnostic 
Code 5257.

Accordingly, the Board finds that a rating in excess of 10 
percent for the right knee disorder is not warranted.  The 
evidence is not equipoise as to warrant application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened, and to this extent only the appeal is 
granted.

A rating in excess of 10 percent for the service-connected 
right knee is denied.


REMAND

Having found this evidence regarding the veteran's claim of 
service connection for a left knee disability to be "new and 
material and having reopened the veteran's claim, it is now 
incumbent upon the RO to review the veteran's claim of 
service connection for a left knee disability on a de novo 
basis, but only after ensuring that the duty to assist as 
well as notify under 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
has been fulfilled.  In view of this fact, the Board finds 
that a current examination is warranted

A review of the statement of the case (SOC) shows that the RO 
is evaluating the veteran's degenerative disc disease of the 
lumbar spine under Diagnostic code 5293, which provides for 
the evaluation of intervertebral disc syndrome.  In the SOC 
the RO provided the veteran with the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 
including the September 2002 amendments.  However, since the 
issuance of the SOC, the criteria for rating intervertebral 
disc syndrome under Diagnostic Code 5293 and disabilities of 
the spine were again amended in September 2003.  The RO has 
not had the opportunity to review this claim in conjunction 
with the new rating criteria nor has the veteran been 
informed of the new rating criteria. 

Accordingly, this case is REMANDED for the following action: 

1.  The RO is requested to ensure that 
all Veterans Claims Assistance Act of 
2000 (VCAA) notice obligations have been 
satisfied. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO is requested to obtain copies 
of any additional treatment records from 
the VA medical facility in Albuquerque, 
New Mexico pertaining to treatment fore 
the low back and left knee disorders 
covering the period from October 2002 to 
the present.

3.  The RO is requested schedule the 
veteran for an examination by an 
orthopedist to determine the nature and 
etiology of any left knee disability.  
The veteran's claims folder must be made 
available to the examiner.  All tests 
deemed necessary should be performed.  
Following the examination, the examiner 
should provide opinion as to whether the 
veteran's current left knee disability, 
if diagnosed, is as likely as not related 
to military service, to include the 
complaints noted in August 1988 and May 
1990.  If no, whether it is as likely as 
not that the left knee disability was 
caused or is aggravated by the veteran's 
service connected right knee disorder?  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the report.         

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service-connected 
lumbosacral spine disability.  The 
examination report should include the 
following:

a.  Any tests, including an 
electromyogram (EMG) and nerve 
conduction studies (NCS), deemed 
necessary should be performed.  
Range of motion studies, should be 
performed and the examiner is 
request to state what is the normal 
range of motion of the lumbosacral 
spine.  The examiner should identify 
and assess any objective evidence of 
pain.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
The examiner should render an 
opinion as to whether the 
intervertebral disc syndrome, if 
diagnosed, is productive of 
moderate, severe, or pronounced 
disability.  In the alternative, if 
neurological involvement is 
identified, the examiner is 
requested to identify the nerve and 
indicate whether the degree of 
paralysis is complete or incomplete.  
If incomplete whether the degree is 
moderate, moderately severe, or 
severe.  In addition, the examiner 
should elicit a history concerning 
the frequency and duration of 
incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  The examiner should 
also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.


4.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for spine 
disorders.  The RO should consider the 
veteran's reopened claim for service 
connection for a left knee disability on 
a de novo basis.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for spine 
disorders, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




